
	
		I
		111th CONGRESS
		1st Session
		H. R. 1492
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Welch) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a pilot program to provide assistance for
		  partnerships supporting applied sciences in renewable energy.
	
	
		1.Applied sciences in renewable
			 energy pilot program
			(a)EstablishmentThe
			 Secretary of Energy shall establish a research pilot program for award grants
			 to partnerships to improve education and training in support of applied
			 sciences in the field of renewable energy as part of a comprehensive program to
			 enhance the quality of science, technology, engineering, and mathematics
			 instruction at the secondary school and undergraduate levels. Grants under this
			 section may be used for—
				(1)professional
			 development and training for teachers;
				(2)purchase, rental,
			 or leasing of equipment, instrumentation, and other educational and training
			 materials;
				(3)improvement of
			 facilities for providing education and training experiences in applied sciences
			 in the field of renewable energy;
				(4)development of
			 instructional programs designed to integrate education and training in applied
			 sciences in renewable energy with the practical application of that education
			 and training;
				(5)recruitment and
			 retention of new faculty;
				(6)encouraging
			 collaboration between faculty and industry partners;
				(7)supporting
			 outreach efforts to recruit students; and
				(8)assessment of the
			 activities funded under this Act.
				(b)PartnershipsGrants
			 awarded under subsection (a) shall be to the institution described in paragraph
			 (1), as part of a partnership that—
				(1)includes a 2-year degree granting
			 institution of higher education offering an associates degree in applied
			 science in a renewable energy field;
				(2)includes a 4-year
			 degree granting institution of higher education;
				(3)includes a
			 business or eligible nonprofit organization and labor organization; and
				(4)may include a
			 State educational agency, other public agency, National Laboratory, or
			 community-based organization.
				(c)PreferenceThe
			 Secretary of Energy shall give preference to awarding grants under this section
			 for partnerships—
				(1)whose proposal
			 incorporates a technical preparation program described in section 203(c) of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2373(c));
			 or
				(2)who can
			 demonstrate the likely long-term stability of the program without continued
			 Federal funding.
				(d)Diversity of
			 subject matterThe Secretary of Energy shall ensure that, to the
			 extent possible, grants are provided under this Act for partnerships
			 representing a wide diversity of renewable energy fields.
			(e)Federal
			 shareThe Federal share of the cost of activities carried out
			 using amounts from a grant under subsection (a) shall not exceed 40
			 percent.
			(f)LimitationNo
			 single grant under subsection (a) may be made in an amount greater than
			 $1,000,000 per year.
			(g)Public
			 informationThe Secretary of Energy shall make publicly available
			 all curricula, planning documents, and other materials related to a project
			 supported by a grant made under this Act.
			(h)Project
			 reportsThe Secretary of Energy shall require grant recipients
			 under subsection (a) to submit a report to the Secretary, not later than 3
			 years after receiving the grant, on the results of the project supported by the
			 grant. Each such report shall include an assessment of which elements of the
			 project supported with the grant were successful and which were not, along with
			 an identification and analysis of improvements that could have made the project
			 more successful. The Secretary shall make all reports submitted under this
			 subsection available to the public.
			(i)DefinitionFor
			 purposes of this section, the term renewable energy has the
			 meaning given that term in section 609(a) (3) and (4) of the Public Utility
			 Regulatory Policies Act of 1978 (7 U.S.C. 918c(a) (3) and (4)).
			2.ReportThe Secretary of Energy shall evaluate the
			 effectiveness of activities carried out under this Act. A report documenting
			 the results of that evaluation shall be submitted to the Committee on Science
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation and the Committee on Health, Education, Labor, and
			 Pensions of the Senate not later than 5 years after the date of enactment of
			 this Act. The report shall identify best practices and materials developed and
			 demonstrated by partnerships awarded a grant.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$5,000,000 for
			 fiscal year 2010;
			(2)$5,000,000 for fiscal year 2011; and
			(3)such sums as may
			 be necessary for each of fiscal years 2012 and 2013.
			
